UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1217


RAYMOND A. JOHNSON,

                      Plaintiff – Appellant,

          v.

HENDRICK AUTOMOTIVE GROUP; HENDRICK HONDA,

                      Defendants - Appellees.



                              No. 12-1241


RAYMOND A. JOHNSON,

                      Plaintiff – Appellant,

          v.

HENDRICK AUTOMOTIVE GROUP; HENDRICK HONDA,

                      Defendants - Appellees.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00109-FDW); Frank D. Whitney,
District Judge. (3:11-cv-00389-FDW-DCK)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Raymond A. Johnson, Appellant Pro Se. Charles Matthew Keen,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In     these     consolidated        cases,    Raymond        A.   Johnson

appeals the district court’s orders granting summary judgment on

his   employment        discrimination      claims,      denying    his    motions     to

reconsider, and dismissing identical employment discrimination

claims as barred by res judicata.                 We have reviewed the records

and   find   no     reversible      error    or   evidence     of    judicial      bias.

Accordingly, we affirm for the reasons stated by the district

court.    Johnson v. Hendrick Auto. Group, No. 3:10-cv-00109-FDW

(W.D.N.C.         May    3,    2011,      Dec.      5,     2011,     &      Feb.      16,

2012); Johnson v. Hendrick Auto. Group, No. 3:11-cv-00389-FDW-

DCK (W.D.N.C. Feb. 16, 2012).               We deny Johnson’s motions for the

preparation        of    transcripts        at    government       expense      and    to

reconsider the order consolidating his appeals.                            We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in   the     materials      before    the    court     and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                            3